Citation Nr: 0534131	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-09 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The appellant is the spouse of a deceased veteran who had 
service from August 1967 to July 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In July 
2005, the appellant testified at a video conference Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript is associated with the claims file.  

The Board notes that in a February 2005 statement, the 
appellant's representative asserted that the appellant is 
entitled to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318.  The RO denied this claim in the July 
2003 rating decision and the appellant did not file a notice 
disagreement.  In a September 2003 notice of disagreement, 
the appellant appeared to argue that the veteran prior to his 
death filed a claim for a total disability rating.  These 
matters are hereby referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran died in March 2003; the causes of death 
listed on his death certificate were: immediate cause as 
esophageal cancer, contributing causes were liver failure, 
hypertension, and diabetes mellitus.  

2.  Esophageal cancer, liver failure, and hypertension were 
not incurred in or aggravated by service, and there is no 
evidence that the cancer or hypertension had their onset 
within one year of the veteran's service discharge.  

3.  During his lifetime, the veteran was service connected 
for multiple disabilities including, but not limited to, 
diabetes mellitus.  

4.  The veteran's diabetes mellitus did not contribute to the 
veteran's death.  


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, and April 2003 VCAA letter have informed the claimant 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in the April 
2003 VCAA letter, the appellant was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the April 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice in April 2003, which was prior to the July 2003 rating 
decision on appeal.  Accordingly, the requirements the Court 
set out in Pelegrini have been satisfied.  


Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private and VA medical records.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the causes of the veteran's death were 
reported on the death certificate to be the following: 
immediate cause as esophageal cancer, contributing causes 
were liver failure, hypertension, and diabetes mellitus.  An 
autopsy was not performed.  The Board first considers whether 
any of these disorders were related to the veteran's service.  

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, that an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

The Board carefully has reviewed the claims folder and will 
only discuss evidence pertinent to the claim on appeal.  

A review of the record reveals that the veteran during his 
lifetime was service connected for the following: 
degenerative joint disease of the left knee and right knee, 
post-traumatic stress disorder, diabetes mellitus with 
impotence and peripheral neuropathy of the lower extremities, 
tinea versicolor, trunk and arms, and bilateral hearing loss.  

Service medical records are negative for any disorders 
involving the veteran's esophagus, liver, and hypertension.  
The veteran's July 1970 separation examination did not note 
any abnormalities and the veteran's blood pressure was 
136/88.  There is also no evidence of cancer or hypertension 
within one year of his service discharge.  The Board's 
attention is drawn to December 1981 VA examination that made 
no reference to cancer of the esophagus, liver problems, or 
hypertension.   His blood pressure was reported as being 
130/80.  Indeed, when he was examined by VA in July 2002, the 
veteran reported that the onset of his blood pressure did not 
occur until 1993 or 1994.  Private and VA medical records 
from 1995 to 2003 showed that the veteran in November 2002 
was diagnosed with esophageal cancer with metastasis to the 
liver and initially was on chemotherapy.   In this regard, 
there is no competent medical evidence (opinion) associating 
the esophageal cancer, liver disability, or hypertension with 
veteran active service.  The appellant does not contend 
otherwise.

Rather, the appellant asserts that the veteran's service 
connected diabetes contributed to the cause of his death.  A 
February 2003 letter from the veteran's private doctor 
asserted that the veteran's diabetes mellitus, diagnosed 
since October 1995, had become complicated due to his 
esophageal cancer.  The veteran had difficulty swallowing 
tablets, had poor diabetes control, and worsening dysphasia 
from esophageal cancer.  As a result he was placed on 
insulin.  

A March 2003 report from an Ambulance Service revealed that 
the veteran's wife said the veteran's blood glucose was 23 
mg/dl and she gave him something to eat before the ambulance 
arrived.  The veteran was confused with labored respiration.  
The March 2003 terminal record showed that the veteran's 
health generally declined over the last few weeks prior to 
his death.  

The appellant has argued that the night before the veteran 
died, an ambulance was called to their home because his blood 
sugar dropped dangerously low and she feared that the veteran 
was slipping into a diabetic coma.  She claimed that the 
veteran's diabetes led to his death.  In her March 2004 
appeal, she further argued that the veteran's diabetes 
impaired his health to the extent that he could not continue 
with chemotherapy treatments.  Nevertheless, the appellant as 
a lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The record includes a November 2003 VA opinion as to whether 
the veteran's diabetes contributed to his death.  The 
examiner reviewed the claims folder prior to rendering the 
opinion.  The examiner noted that the veteran was brought to 
the hospital on the eve of his death because of low blood 
sugar.  A review of laboratory data also showed that the 
veteran had a number of electrolytic abnormalities, which 
were unrelated to his diabetes.  The examiner opined that 
there was no medical reason to associate the veteran's death 
as being secondary to his diabetes, and that there was no 
justifiable reason to say that the diabetes contributed 
substantially or materially to the veteran's death nor could 
it be said that it combined with his esophageal cancer 
leading to his death or that it aided or lent assistance in 
the production of his death.  

The appellant testified during her July 2005 Board hearing, 
that no physician has told her that the diabetes somehow 
contributed to the either the esophageal cancer or the 
veteran's death nor were there any medical records showing 
that the veteran's diabetes increased in severity to an 
extent that it would place his health at risk or hasten his 
death from esophageal cancer.

Based on the record, the Board must conclude that the clear 
preponderance of the evidence is against at finding that the 
veteran's esophageal cancer, liver failure, and hypertension 
are related to service.  Moreover, the Board finds it 
significant, that a VA examiner, a competent medical doctor, 
reviewed the claims folder and opined that there is no 
medical reason to associated the veteran's death as being 
secondary to his service-connected diabetes.  The Board 
attaches high probative value to this opinion, as the opinion 
is well reasoned, detailed, consistent with other evidence of 
record, and included review of the claims file.  

In sum, the Board acknowledges the appellant's contentions.  
However, there is no basis for finding that the cause of the 
veteran's death was in any manner related to his military 
service.  In reaching this determination, the Board in unable 
to find such a state of approximate balance of the positive 
evidence to otherwise warrant a favorable decision. 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


